DETAILED ACTION
This Office Action is in response to Applicant’s application 17/343,839 filed on June 10, 2021 in which claims 1 to 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 10, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on June 10, 2021 and April 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    792
    622
    media_image1.png
    Greyscale
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image2.png
    678
    644
    media_image2.png
    Greyscale
Claims 1-3, 5-6, 8-9, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0027090 (Nonaka) or in the alternative over Nonaka and U.S. 2022/0123087 (Yu).
Regarding claim 1 and referring to annotated Figures 10b, 1A and 2B, Nonaka discloses a display panel comprising: 
a substrate, 115 [0125], including a first display area, as annotated, a first side display area, as annotated, a second side display area, as annotated, and a corner display area, as annotated, the first side display area being connected to the first display area in a first direction, as annotated and shown, the second side display area being connected to the first display area in a second direction intersecting the first direction, as annotated and shown, and the corner display area being arranged between the first side display area and the second side display area and surrounding at least a portion of the first display area, as shown; 
a first wiring, 105 [0063] e.g. data,  extending in the first direction in the first display area, as shown; 

    PNG
    media_image3.png
    755
    645
    media_image3.png
    Greyscale
a second wiring, 103 [0057 e.g. scan, extending in the second direction in the first display area, as shown; 
a first corner wiring , e.g., 106 [0063], arranged in the corner display area, as shown, and connected to the first wiring, as shown and described; 
a second corner wiring, e.g., 108g [0064], arranged in the corner display area, as shown, and connected to the second wiring, as shown and described; and 
a pixel circuit, e.g. 171B/171A/191A [0061], arranged in the corner display area, as shown, and connected to the first corner wiring and the second corner wiring, as shown, wherein the first corner wiring and the second corner wiring extend in a first extension direction, as annotated, intersecting the first direction and the second direction in the corner display area, as shown.
Examiner’s Note:  Applicant is claiming areas.  The adjective modifying area is interpreted to indicate the location or the area, not its shape.  Thus a corner area is any area that included the and outer region or edge, i.e. not a center area, of the display.

    PNG
    media_image4.png
    597
    780
    media_image4.png
    Greyscale
If it determined that Nonaka does not disclose a corner display area, Examiner notes at annotated Figures 2A and 2B, Yu discloses a substrate including a first display area, a first side display area, a second side display area, and a corner display area, the first side display area 
    PNG
    media_image5.png
    565
    825
    media_image5.png
    Greyscale
being connected to the first display area in a first direction, the second side display area being connected to the first display area in a second direction intersecting the first direction, and the corner display area being arranged between the first side display area and the second side display area and surrounding at least a portion of the first display area; a first wiring extending in the first direction in the first display area; a second wiring extending in the second direction in the first display area; a first corner wiring arranged in the corner display area and connected to the first wiring; a second corner wiring arranged in the corner display area and connected to the second wiring; and a pixel circuit arranged in the corner display area and connected to the first corner wiring and the second corner wiring, and the second corner wiring extending in a first extension direction intersecting the first direction and the second direction in the corner display area.
Taken as a whole, the prior art is directed to displays using peripheral wiring layers and related pixel control circuits.  Yu teaches that a suitable form factor for this type of display includes a corner display area. An artisan would find it desirable to configure a display with a corner area to service display market segments that utilize that form factor, e.g. mobile computing or cell phones.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a corner display area as taught by Yu, because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, and referring to annotated Figure 2B, Nonaka discloses the corner display area includes a plurality of extension regions, as annotated, extending in a direction away from 
    PNG
    media_image6.png
    747
    769
    media_image6.png
    Greyscale
the first display area, as shown, a space, as annotated, is defined between adjacent extension regions of the 
    PNG
    media_image7.png
    747
    769
    media_image7.png
    Greyscale
plurality of extension regions, as shown, a first extension region, as annotated, of the plurality of extension regions extends in the first extension direction, as shown, and the first corner wiring and the second corner wiring are arranged in the first extension region, as shown.  Examiner’s note:  Applicant is claiming generic regions, spaces, etc., not structure.
Regarding claim 3 which depends upon claim 2, and referring to annotated Figure 2B, Nonaka discloses the first extension region includes a central region, as annotated, a first outer region, as annotated, and a second outer region, as annotated, the central region extending in the first extension direction, as shown where central is merely a median location along an axis of the shape, and the first outer region and the second outer region being arranged respectively on two opposite sides of the central region, as shown, one of the first corner wiring and the second corner wiring is arranged in the central region, as shown, and a remaining one of the first corner wiring and the second corner wiring is arranged in at least one of the first outer region and the second outer region, as shown.
Regarding claim 5 which depends upon claim 3, Nonaka teaches the pixel circuit is provided in plural, e.g. 171B/171A/191A, in the first extension region, as shown where Examiner notes the extension region is arbitrary and could be a polygon enclosing 171A/171B and 191A, and the second corner wiring is connected to two of a plurality of pixel circuits, as shown where the interconnect region appears to integrate all the plurality of pixel circuits with the gate and data corner wiring lines.  Examiner also takes the position that duplication of parts has no patentable significance unless a new or unexpected result is produced, see MPEP 2144.
Regarding claim 6 which depends upon claim 3, Nonaka teaches the pixel circuit includes a first line pixel circuit, e.g. 171A,  and a second line pixel circuit, 171B, the first line pixel circuit being arranged in a first line extending in the first extension direction, as shown where Examiner notes that the rectangular circuits extend in a line extending in a first direction and a line perpendicular to a first direction and Applicant has not recited any relationship between the circuit sides and the first line, and the second line pixel circuit being arranged in a second line parallel to the first line, the two circuits are parallel side by side, and the remaining one of the first corner wiring and the second corner wiring is connected to the first line pixel circuit and the second line pixel circuit where the interconnect region appears to interconnect the corner wiring lines with all the circuits.
Regarding claim 8 which depends upon claim 1, Nonaka teaches the pixel circuit includes a first pixel circuit, 171A, a second pixel circuit, 171B, and a third pixel circuit, 191A, which are arranged side by side, as shown, the first corner wiring includes a first data line, a second data line, and a third data line, as annotated where 105 is a data line, which extend side by side in the first extension direction, as shown, and the first pixel circuit, the second pixel circuit, and the third pixel circuit are respectively connected to the first data line, the second data line, and the third data line as shown where it appears to Examiner the interconnect integrates all data and scan signals with the first, second and third pixel circuits such that they are all interconnected, i.e. connected.
Regarding claim 9 which depends upon claim 8, Nonaka teaches the first pixel circuit, the second pixel circuit, and the third pixel circuit are arranged side by side in a first perpendicular direction perpendicular to the first extension direction.

    PNG
    media_image8.png
    752
    733
    media_image8.png
    Greyscale
Regarding claim 13 which depends upon claim 1, Nonaka teaches the substrate further includes an intermediate display area, as annotated, arranged between the corner display area and the first display area, as shown, and the display panel further includes a driving circuit, as annotated e.g. the TFT driving the pixel, arranged in the intermediate display area, as show, the second corner wiring is connected to the driving circuit, as shown, and extends from the intermediate display area to the corner display area, as shown.
Regarding claim 21 and referring to the discussion at claim 1 and annotated Figures above, Nonaka discloses a display panel comprising: 
a substrate, 115 [0125], including a first display area, as annotated, a first side display area, as annotated, a second side display area, as annotated, and a corner display area, as annotated, the first side display area extending in a first direction, as annotated, from the first display area, as shown, the second side display area extending in a second direction, as annotated, from the first display area, as shown, the second direction intersecting the first direction, as shown, and the corner display area being arranged between the first side display area and the second side display area, as shown; 
a first wiring, 105 [0063], extending in the first direction in the first display area, as shown; 
a second wiring, 103 [0057], extending in the second direction in the first display area, as shown; 
a first corner wiring, 106 [0063], arranged in the corner display area and connected to the first wiring, as shown and described; 
a second corner wiring, 108g [0064], arranged in the corner display area, as shown, and connected to the second wiring, as shown and described; and 
a pixel circuit, as annotated, arranged in the corner display area, as shown, and connected to the first corner wiring and the second corner wiring, as shown, wherein the corner display area include a plurality of extension regions, as annotated, extending in a direction away from the first display area, as annotated and shown,
a space, as annotated, is defined between neighboring extension regions of the plurality of extension regions, as shown, a first extension region, as annotated, extends in a first extension direction, as annotated and shown, from among the plurality of extension regions, the first extension direction intersecting the first direction and the second direction, as shown, and the first corner wiring and the second corner wiring extend in the first extension direction in the first extension region, as shown.
If it determined that Nonaka does not disclose a corner display area, Examiner notes at annotated Yu discloses a corner display area is a suitable location for peripheral pixel circuits and related wiring.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a corner display area as taught by Yu, because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 4, 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 the prior art does not teach the device of claim 3, further comprising a bridge line arranged in the first extension region and extending in a first perpendicular direction perpendicular to the first extension direction, wherein the remaining one of the first corner wiring and the second corner wiring is connected to the pixel circuit through the bridge line.
Regarding claim 7 the prior art does not teach the device of claim 2, wherein the plurality of extension regions further includes a second extension region, the second extension region neighboring the first extension region and extending in a second extension direction which intersects the first direction and the second direction, and the display panel further includes: a third corner wiring extending in the second extension direction in the second extension region; and a connection bridge line connecting the second corner wiring to the third corner wiring.
Regarding claim 10 the prior art does not teach the device of claim 8, wherein the first pixel circuit, the second pixel circuit, and the third pixel circuit are arranged side by side in the first extension direction.
Regarding claim 11 the prior art does not teach the device of claim 1, wherein the pixel circuit is arranged in plural in the corner display area, and a plurality of pixel circuits is arranged side by side in the first extension direction.
Regarding claim 12 the prior art does not teach the device of claim 1, wherein the second corner wiring includes a lower wiring and an upper wiring arranged in different layers, and the lower wiring and the upper wiring are alternately arranged in a first perpendicular direction perpendicular to the first extension direction.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14 the prior art fails to disclose  display apparatus comprising: a display panel including a substrate including a first display area and a corner display area, the corner display area being arranged at a corner of the first display area and bent; a first wiring extending in a first direction in the first display area; a second wiring extending in a second direction in the first display area, the second direction intersecting the first direction; a first corner wiring arranged in the corner display area and connected to the first wiring; a second corner wiring arranged in the corner display area and connected to the second wiring; a pixel circuit arranged in the corner display area and connected to the first corner wiring and the second corner wiring; and a cover window covering the display panel, wherein the first corner wiring and the second corner wiring extend in a first extension direction while the corner display area is unbent, the first extension direction intersecting the first direction and the second direction.
Claims 15-20 depend directly or indirectly on claim 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893